NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30003

                Plaintiff-Appellee,             D.C. No. 1:15-cr-00057-SPW-1

 v.

JOSHUA LEE HELM,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Joshua Lee Helm appeals pro se from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, see

United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Helm contends that he is entitled to compassionate release because his

medical conditions subject him to a greater risk of severe illness from COVID-19,

he is receiving inadequate medical care, and he does not pose a danger to the

community. The district court agreed with Helm that his medical issues

constituted extraordinary and compelling reasons supporting his release but denied

relief under 18 U.S.C. § 3553(a). Given the record before the court, it did not

abuse its discretion in concluding that Helm’s history and characteristics, as well as

the substantial time remaining on his sentence, did not support release. See United

States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court abuses its

discretion only if its decision is illogical, implausible, or without support in the

record); see also United States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021) (court

may deny compassionate release based on its § 3553(a) analysis alone).

      We do not reach Helm’s remaining arguments, many of which concern

issues beyond the scope of a compassionate release motion, because they were not

raised before the district court. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009). To the extent Helm argues that the district court relied on clearly

erroneous facts regarding his offense conduct and criminal history, the record does

not support his argument.

      Helm’s motions for “reconsideration for compassionate release” are denied.

      AFFIRMED.


                                           2                                     21-30003